.;.;;;;;;.;;,,;;;;;..,:;;;.;.;.;;;;;;;;====~===~===------------------:.::.:~..:.
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty CaS'e (Modified)                                                                     Page 1 of I   ·)""



                                         UNITED STATES,DISTRICT COURI
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                          V.                                        (For Offenses Committed On or After November 1, 1987)


                            Luis Ramirez-Cruz                                       Case Number: 3:19-mj-24087

                                                                                   James Michael Chavez
                                                                                   Defendant's Atta · ey


REGISTRATION NO. 89613298
                                                                                                                 FILED
THE DEFENDANT:                                                                                                   OCT O7 2019
 f:gj pleaded guilty to count(s) I of Complaint
                                                     ------'-------------t-..,..,--.=,,-,,-_,7T_;,,S--_711''1Tm--rM"lTTl'>T"-+-
 •    was found guilty to count(s)                                            SOUTHERN DISTRICT OF CALIFORNIA
      after a plea of not guilty.                                             BY                      DEPUTY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                               Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      I
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a ter\f:,
                                     /

                               f\ TIME SERVED
                                 I
                                                                               D _ _ _ _ _ _ _ _ _ days

 ~    Assessment: $10 WAIVED ~ Fine: WAIVED
 f:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Monday, October 7, 2019
                                                                                 Date of Imposition of Sentence
                  \ 1(),
                    Ii            /"

                                                                                 IliilLROLOCK
                4   \!./
                    -'\  l...--;.•·•, ....._
Received ···• ../    '       ( )
              DUSM                       ', .•.•.•

                                                                                 UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                            3:19-mj-24087
